Citation Nr: 1805358	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  12-23 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent disabling for major depressive disorder (MDD). 

2.  Entitlement to an effective date prior to January 23, 2009, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

3.  Entitlement to an effective date prior to January 23, 2009, for the award of basic eligibility to Dependent's Educational Assistance (DEA). 


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran and friend


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1976 to August 1980 and from February 2003 to September 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in June 2009 and June 2017 by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Board notes that the Veteran's claim for service-connection for depression was granted in June 2009 and assigned a 50 percent disability rating.  In July 2009, the Veteran filed a claim for TDIU due to his MDD.  In March 2010, the RO denied the Veteran's claim for an increased rating for depression and TDIU.  In March 2016, the Board denied the Veteran's claim for a higher initial rating for his MDD and remanded the Veteran's claim for TDIU as well as his claims for increased ratings for his back and neck conditions.  In a March 2017 joint motion for partial remand (JMPR) the Court vacated and remanded the Board's prior denial of the Veteran's claim for a higher initial rating for MDD.  In a May 2017 decision, the Board granted the Veteran's claim for TDIU but again remanded the Veteran's claims for increased ratings for his back and neck conditions.  Subsequently, the RO in a June 2017 rating decision granted the Veteran's claim for TDIU and DEA benefits effective July 2009, the date the claim was received.  However, the Veteran expressed disagreement with the effective date and in an August 2017 rating decision the RO found clear and unmistakable error in their prior decision and assigned an effective date of January 23, 2009, based on the date the claim for service connection for MDD was received.  As will be discussed later, the Veteran has expressed disagreement with the effective date of his award of service-connection for MDD; specifically he has claimed CUE with the August 2017 rating decision.  However, as such is a claim of CUE with a rating decision, the Board does not have jurisdiction to adjudicate it in the first instance and it must be referred back to the RO. 

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  A transcript of that hearing is of record.  In November 2017, the Board sent the Veteran a hearing clarification letter as the VLJ who conducted the Veteran's prior hearing no longer works for the Board.  The Veteran has not responded to the clarification request.  Therefore, the Board will continue with adjudication.  Furthermore, the Veteran through his representative indicated in letters submitted in October 2017 that he did not wish for a hearing on the current matters. 

The issue of entitlement to an effective date prior to January 23, 2009, for the award of service-connection for major depressive disorder has been raised by the record in a September 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).   

The issues of earlier effective dates for TDIU and DEA are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's MDD resulted in occupational and social impairment with deficiencies in most areas as a result of psychiatric symptomatology to include suicidal ideation, depressed mood, anxiety and panic attacks, difficulty sleeping, irritability, isolation, and hypervigilance; however, the frequency, duration, and severity of such symptomatology have not produced more severe manifestations that more nearly approximate total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for MDD has been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including his service treatment records (STRs), post-service treatment records, VA examination reports, hearing testimony, and statements submitted in support of his claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased rating for service-connected MDD.

I.  Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.     § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected MDD is evaluated as 50 percent disabling under the criteria of Diagnostic Code 9434.  See 38 C.F.R. § 4.130.

MDD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Ultimately in Mauerhan, the Court upheld the Board's decision, noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra, at 444.

In Vasquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Federal Circuit further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  Id. at 118. 

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that the newer American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  In this regard, the Board notes that, for cases certified to the Board after August 4, 2014, as is the case here, the amended criteria apply to this claim.  Nevertheless, the Board may still consider any GAF scores as relevant to the appeal.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

The pertinent evidence of record consists of VA examinations conducted in May 2009, January 2010 and March 2014; VA treatment records; lay statements from the Veteran; and testimony during the October 2015 hearing.  Furthermore, the record indicates that the Veteran had not sought or received formal mental health treatment since January 2008 but that he was prescribed Trazadone by his primary care physician.  

During an initial psychiatry consult in March 2005, the examiner diagnosed adjustment disorder with mixed features, alcohol abuse and assigned a GAF score of 60.  VA treatment records in May 2005 reflect a positive depression screening, but the Veteran denied any history of depression, anxiety or sleep problems.  The examiner assigned a GAF score of 65.  Treatment records date in June and July 2007 reflect that the Veteran reported that he was not seeing anyone for his depression and anxiety.  In September 2007 the Veteran was diagnosed with MDD and the examiner assigned a GAF score of 58.  In August 2007 and January 2008 the Veteran underwent suicide risk screenings and both were positive.  Finally, on the Veteran's August 2012 substantive appeal (VA Form 9), he indicated that he had no close family ties, was always depressed, was a loner and had thoughts of suicide but no plans.  In addition, he stated that he had short term memory problems and that he would get "lost." 

In connection with his current claim, the Veteran was afforded a VA mental disorders examination in May 2009.  The Veteran reported that he had been married and divorced and that he had two biological children and one step child, with whom he had good relationships.  He further reported that he had a few friends but no close friends and that he "doesn't know what fun is" and that he mostly stayed to himself.  He stated that he enjoyed fishing on occasion but that he was limited physically. 

Upon examination, the examiner noted that the Veteran was clean, neatly groomed and casually dressed.  His psychomotor activity was unremarkable.  He was cooperative but guarded and he became more relaxed and friendly as the interview went on.  His affect was blunted and his mood was anxious and depressed.  His attention was intact and he was oriented to person, place and time.  His thought content was unremarkable and he exhibited no signs of delusions or hallucinations.  His judgement and insight were good and his intelligence was average.  He reported sleep impairment and nightmares.  The examiner found no evidence of inappropriate behavior, however the Veteran did espouse that he had to have things neat and that he had a tendency to straighten things up as he likes order.  While the examiner noted obsessive/ritualistic behavior, he also noted that the symptoms were subclinical.  The Veteran reported panic attacks and that he could not be in crowds of people.  The Veteran reported no homicidal or suicidal thoughts.  The examiner found the Veteran's impulse control to be good and that he could maintain his personal hygiene.  The Veteran's recent and remote memory were normal and his immediate memory was mildly impaired.  The examiner diagnosed the Veteran with MDD, PTSD and alcohol abuse and found that the Veteran was socially isolated, irritable, hypervigilant, and did not trust anyone.  The examiner assigned a GAF score of 55.

In January 2010 the Veteran was afforded a second VA mental disorders examination.  The Veteran again reported that he had contact with his adult children and a female friend but that he generally avoided social contact.  He reported continuing problems with sleep and depression.  He stated that he drank beer to manage both his physical and emotional pain.  He reported irritability, impatience and anxiety. 

Upon examination, the examiner noted that the Veteran was clean, neatly groomed, and appropriately and casually dressed.  He shifted in his chair due to physical discomfort.  His speech was unremarkable, clear and coherent.  He was cooperative and attentive.  His affect was constricted and his mood dysphoric.  He was oriented to person, place and time.  His thought process and content were unremarkable.  The examiner found no evidence of delusions or hallucinations.  The Veteran's judgment and insight were good.  The examiner found that the Veteran had inappropriate behavior in that he displayed intermittent irritability toward others, and avoided social interaction due to anxiety.  The examiner noted no obsessive/ritualistic behavior but did find that the Veteran suffered from panic attacks.  The examiner diagnosed MDD, PTSD, and alcohol abuse and found that the Veteran's symptoms overlapped and affected one another.  The examiner assigned a GAF score of 55. 

In March 2014 the Veteran underwent an additional VA mental health examination.  The examiner diagnosed the Veteran with recurrent MDD and alcohol use disorder.  The examiner stated that the Veteran's depression was in partial remission and that he did not display neurovegetative signs and that his mood was euthymic.  The examiner found that the Veteran's MDD resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that he suffered from chronic sleep impairment and mild memory loss.  

Upon examination, the examiner found that the Veteran was fully oriented and was casually dressed.  He was friendly, cooperative and readily available.  He maintained good eye contact, his posture and gait were within normal limits.  His psychomotor activity was normal.  His attention and concentration appeared adequate.  His grooming and hygiene were good.  His mood was euthymic and his affect was full range.  The Veteran's speech was generally normal for rate and tone and his thought process was intact.  The examiner found no overt signs of psychosis or severe affective disorder.  His interests were normal, his insight limited and his judgment fair.  The Veteran denied suicidal or homicidal ideations. 

In October 2015, the Veteran testified during a Board videoconference hearing.  He stated that his depression resulted in anxiety and panic attacks.  He testified that he felt useless and that his way of coping was staying away from people and drinking beer. 

As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

Based on the evidence of record, the Board finds that the Veteran's MDD resulted in occupational and social impairment with deficiencies in most areas. 

With respect to the symptomatology considered in the assignment of a 70 percent rating, the probative evidence of record reveals that the Veteran endorsed suicidal ideation, on his substantive appeal and while receiving VA treatment.  The Veteran also noted that he was always depressed and suffered panic attacks whenever he would have to interact with other people.  Additionally, the Veteran had extremely limited social relationships as indicated by his reports of isolation and noting that he only interacted with a "female friend" and occasionally with his adult children.  Notably, the evidence suggests that while he maintained a relationship with a "female friend," he reported that he could not cohabitate with her and had to live in the basement or in his trailer.  Furthermore, the Veteran's psychiatric disability resulted in impaired memory as indicated by his reports as well as the notations of the VA examiners for memory loss.  

Further, while acknowledging that VA must engage in a holistic analysis in assessing the severity, frequency, and duration of the signs and symptoms of the Veteran's service-connected psychiatric disability, the Court recently indicated that suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas.  See Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 722 (U.S. App. Vet. Cl. May 19, 2017) (the language of the regulation indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  Here, the Veteran not only reported suicidal ideation, he also exhibited limited social relationships, memory impairment, and serious depression.  Moreover, he has consistently been assigned GAF scores of 55 to 65, most recently and repeatedly 55, which is indicative of moderate to moderately severe symptoms.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent rating for MDD has been met.

However, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total social and occupational impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Indeed, while it has been noted that the Veteran's MDD in conjunction with his other service-connected disabilities have resulted in total occupational impairment, the record does not reflect that the Veteran's MDD symptoms alone have resulted in total social and occupational impairment. 

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating schedule, including hypervigilance and irritability.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 70 percent under the General Rating Formula as they are not of such a duration, severity, or frequency to result in total occupational and social impairment.  Ultimately, the Board finds that the Veteran's MDD does not warrant a rating in excess of 70 percent.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions as to the type and frequency and/or severity of his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Additionally, the Board notes that the Veteran is credible in his reports of his symptomatology, as he has been consistent in his reports to treatment providers, and his statements were not challenged by his treatment providers.  However, the criteria needed to support a higher rating requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of a higher rating for MDD.

The Board has considered whether staged ratings under Hart, supra, is appropriate for the Veteran's MDD; however, the Board finds that his symptomatology has been stable for such disability through the appeal.  Therefore, assigning staged ratings for the disability is not warranted.

Ultimately, the Board finds that a 70 percent rating, but no higher, for MDD is warranted; however, the preponderance of the evidence is against a rating in excess of 70 percent.  Therefore, the benefit of the doubt doctrine is not applicable except as has been applied to the rating assigned herein, and the Veteran's claim for an increased rating is otherwise denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A 70 percent rating, but no higher, for MDD is granted, subject to the laws and regulations governing the payment of monetary awards.





REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Board finds that the claims for earlier effective dates are inextricably intertwined with each other and with the claim referred to the RO herein, as the outcome of which could possibly have bearing on whether the Veteran meets the schedular criteria for TDIU benefits prior to January 23, 2009.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Furthermore, in the event that the adjudication of the Veteran's earlier effective date claim for award of service connection for MDD does not result in the Veteran meeting the schedular criteria for a TDIU prior to January 23, 2009, the RO should consider whether referral of the Veteran's claim for a TDIU to the Director, Compensation Service, for adjudication in accordance with the provisions of 38 C.F.R. § 4.16 (b) is warranted.

Accordingly, the case is REMANDED for the following action:

After adjudicating the Veteran's claim for an earlier effective date for the award of service connection for MDD, the AOJ must readjudicate the Veteran's herein remanded claims based on the entirety of the evidence.  In doing so, the AOJ should consider whether referral of the Veteran's claim for a TDIU to the Director, Compensation Service, for adjudication in accordance with the provisions of 38 C.F.R. § 4.16 (b) is warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


